Citation Nr: 0007225	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-42 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, rated as lateral tracking of patella, right knee, 
status post chondroplasty patellofemoral joint, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
April 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision from the Salt Lake 
City, Utah Department of Veterans Affairs (VA) Regional 
Office (RO).  The claims folder was subsequently transferred 
to the VARO in St. Louis, Missouri.  

In August 1997 the Board remanded this case for further 
development, and it has since been returned for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The right knee disability (including symptoms of pain, 
swelling, popping, and locking) is equivalent in severity to 
cartilage, semilunar, dislocated, with frequent symptoms of 
locking, pain, and effusion in to the joint .  


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for a 
right knee disability rated as lateral tracking of patella, 
right knee, status post chondroplasty patellofemoral joint 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 
5299-5258 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran 
submitted a claim for entitlement to an increased evaluation 
for her right knee disability in June 1993.  

Submitted with this claim were medical records from Dr. 
J.F.R. dated from April 1993 to June 1993.  It was noted that 
the veteran had injured her right knee at work in March 1993; 
she stepped on a ledge and it twisted and gave out.  Since 
that time, she was reporting increased pain and swelling.  

Examination revealed marked tenderness over the medial joint 
line to palpation.  A McMurray maneuver reproduced pain but 
no definite pop.  There was mild effusion, and the ligaments 
were stable.  Lachman, pivot, and drawer signs were all 
negative.  There was mild patellar dysplasia with lateral 
overpull from a muscular standpoint, but no sign of patellar 
instability and no patellofemoral pain to compression.  

The veteran's symptoms persisted with treatment, and in June 
1993, she underwent an arthroscopic partial chondroplasty 
patellofemoral joint procedure.  The operation revealed Grade 
III chondromalacia of the entire medial and inferior facet of 
the patella.  The remainder of the joint, medial compartment, 
lateral compartment, and posterior compartment appeared 
normal.  The post-operative diagnosis was a chondral fracture 
of the patellofemoral joint.  

In November 1993 the RO granted an increased rating for the 
right knee disability, assigning a 10 percent rating based on 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The RO 
concluded that the service connected disability could not be 
disassociated from a more recent injury and arthroscopic 
surgery.  

In February 1995 Dr. J.F.B. reported that the veteran was 
complaining of an exacerbation of pain without any interval 
injury.  It was noted that she had been doing well for the 
past two years but recently had a spontaneous increase in 
pain.  Examination revealed tenderness over the patellar area 
with increased pain on patellar compression and quadriceps 
contraction.  There was no medial or lateral joint line 
tenderness.  The ligaments were stable.  There was mild 
effusion, and x-rays were found to show no deterioration of 
the joint space and no acute injury.  

On follow-up in February 1995 she reported that her knee was 
essentially no better and that she had been unable to work 
and unable to walk on it without crutches.  Dr. J.F.B. noted 
his suspicion that her current symptoms were a continuation 
or recurrence of her injury in June 1993, opining that the 
chondritis or chondral fracture of the retropatellar area 
noted in June of 1993 had further deteriorated.  

In March 1995 the veteran underwent a physical examination 
with current complaints of tightness occasionally on 
extension, and occasional swelling.  She denied locking or 
giving away.  

Examination by Dr. E.C.S. revealed trace effusion in the knee 
and a smooth patellofemoral excursion.  The patella allowed a 
one quadrant shift laterally and two quadrant shifts 
medially.  The knee was described as being stable.  There was 
a mildly painful McMurray's test with external rotation  She 
was noted as being markedly tender over the posterior middle 
third of the medial meniscus.  X-rays revealed a mild patella 
alta, but no osteochondritis, and no degenerative changes.  
The diagnosis was a possible torn medial meniscus and a 
patella alta.  

In April 1995 Dr. E.C.S. noted that his diagnosis of the 
veteran's right knee disability was chondromalacia of the 
patella.  He also concluded that her symptoms were related to 
a pre-existing condition.  He later elaborated in May 1995 
that the evaluation in March 1995 did not reveal further 
injury, but a continuation of a condition dating back to the 
military.  

A VA examination was conducted in June 1995.  The veteran 
reported a history of her knee giving way in 1993 followed by 
arthroscopic surgery.  She currently reported swelling of the 
knee with pain.  She also reported that it tended to give way 
easily, and was painful with prolonged standing or walking 
over two to three hours.  She reported intermittent episodes 
of fluid and swelling in the knee.  

On examination, range of motion of the knee was from 135 
degrees of flexion to 180 degrees of extension, with the 
total range of motion being 135 degrees.  The collateral and 
cruciate ligaments were intact.  There was no external 
deformity except for a slight five degrees of valgus in the 
lower leg on the knee which was noted as aggravating her 
patellar tracking.  There was no quadriceps atrophy of the 
knees.  There was 3+ subpatellar crepitation in the right 
knee.  The diagnosis was subpatellar chondromalacia of the 
right knee with moderate to intermittently severe discomfort 
in the right knee with intermittent episodes of effusion and 
swelling and giving away with any strenuous usage.  

A hearing was conducted in March 1996.  The veteran testified 
that her right knee disability was manifested by pain, 
locking, and popping.  Transcript, p. 2.  She indicated that 
she had lost her job with Blockbuster as a result of her knee 
and pending surgery.  She stated that the job was no longer 
available following the completion of her surgery.  Tr., pp. 
3-4.  

On VA examination in September 1996 the veteran reported 
significant right knee pain and that it prevented her from 
doing her normal activities which included dancing or heavy 
work.  She indicated that she was presently working in a 
cigarette shop and was mostly sitting.  Examination of the 
left knee revealed range of motion from 5 to 140 degrees.  
Examination of the right knee revealed no redness, no 
effusion, and no swelling.  There was no tenderness to 
palpation.  Range of motion was from 5 to 140 degrees.  There 
was a positive patellar grind test and a negative 
apprehension test.  The right knee was stable to varus and 
valgus stress, and anterior and posterior drawer testing.  

Motor examination revealed 5/5 strength in the lower 
extremities.  The examiner found the veteran to have chronic 
right knee pain consistent with patellofemoral pain.  He 
concluded that she seemed to have a significant disability at 
the present time with chronic pain and inability to perform 
activities.  

In June 1999 the veteran was notified of a scheduled VA 
examination pursuant to the August 1997 Board remand.  The 
record indicates that she failed to report for this 
examination.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he/she should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.


Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.  

However, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991); 
see also Esteban, supra.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).  

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In this regard, the Board notes that the veteran failed to 
report for the most recently scheduled December 1998 VA 
examination.  There is no evidence that the veteran had good 
cause in her failure to report for the scheduled December 
1998 VA examination.  See Hyson, 5 Vet App 262 (1993).  

The veteran has submitted no statements explaining her 
failure to report for the December 1998 VA examination.  
There is no other evidence in the record which would indicate 
good cause.  Nor did the veteran request another VA 
examination.  

When a veteran fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied absent a showing of good cause.  38 C.F.R. § 3.655 
(1999); Hyson, supra.  However, in the case at hand, the 
Board is of the opinion that a higher rating can be granted 
based on the evidence of record and will therefore rate the 
right knee disability based on the evidence of record.  

The right knee disability is currently rated as 10 percent 
disabling based on recurrent subluxation or lateral 
instability of the knee.  

The Board is of the opinion that the veteran's right knee 
disability would be more appropriately rated by analogy under 
Diagnostic Code 5258 for dislocated cartilage as the symptoms 
manifested by the veteran's chondromalacia (giving way of the 
knee, swelling, and pain) are more similar to those listed 
under DC 5258, and because the part of the knee involved more 
closely resembles DC 5258 than 5257.  

Chondromalacia has been defined as abnormal softening of 
cartilage.  See McIntosh v. Brown, 4 Vet. App. 553 (1993).  
In addition, on VA examination in June 1995, the collateral 
and cruciate ligaments were found to be intact.  

On VA examination in September 1996, the right knee was found 
to be stable to varus and valgus stress, and on anterior and 
posterior drawer testing.  

Therefore, the Board concludes that the right knee disability 
(chondromalacia) is more appropriately rated under DC 5258 by 
analogy in terms of impairment of the cartilage.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board concludes that the veteran's right knee 
chondromalacia warrants a 20 percent evaluation based on DC 
5258 pertaining to the cartilage of the knee.  While the 
record has not specifically documented that the veteran has 
dislocated cartilage in her right knee, she has been 
diagnosed with Grade III chondromalacia as well as patella 
alta.  Grade III chondromalacia has been defined as (based on 
a scale from Grade I to Grade IV) chondromalacia manifested 
by changes with definite fibrillation with fissuring 
extending down to the subchondral bone, often described as 
"crab meat appearance," as compared to Grade I which 
describes minimal articular cartilage changes.  See 
Campbell's Operative Orthopaedics 1709 (A.H. Crenshaw, 8th 
ed. 1992).  

The veteran has been found to have moderate to intermittently 
severe pain, intermittent giving way, and intermittent 
swelling in her right knee.  She has also reported that it 
locks and pops.  The September 1996 VA examiner concluded 
that the disability resulting from the chondromalacia was 
significant.  Therefore, the Board is of the opinion that the 
chondromalacia of the right knee warrants the maximum 20 
percent rating under DC 5258.  38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5258.  

An additional rating pursuant to sections 4.40, 4.59, and the 
DeLuca holding is not warranted in this case because DC 5258 
is not predicated on loss of motion.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  In addition, DC 5258 specifically 
accounts for pain in its rating criteria.  Moreover, since 
the veteran is already receiving the maximum disability 
rating available under DC 5258, 38 C.F.R. §§ 4.40 and 4.45 
also do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 
(1997).  



A higher rating under DC 5257 (30 percent) is not warranted 
because the objective evidence has not documented severe 
subluxation or instability of the knee.  On VA examination in 
July 1993 the collateral ligaments were intact, and the 
cruciate showed only 1/8th of an inch of laxity, described by 
the examiner as mild.  Since that examination, there has been 
no documentation of ligamentous laxity.  

On VA examination in June 1995, the collateral and cruciate 
ligaments were found to be intact.  On VA examination in 
September 1996, the right knee was found to be stable to 
varus and valgus stress, and on anterior and posterior drawer 
testing.  Physical examination in March 1995 described the 
knee as being stable.  This constitutes persuasive evidence 
that a higher rating based on recurrent subluxation or 
lateral instability is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Board also notes that separate ratings under DC's 5257 
and 5258 would violate the rule against pyramiding as both 
codes contemplate stability of the knee.  38 C.F.R. § 4.14 
(1999).  In this case a separate evaluation under DC 5257 
would result in evaluation of the same symptoms from the 
right knee under separate diagnoses.  

An increased rating based on limitation of motion is not 
warranted.  Total range of motion of the right knee was noted 
as being 135 degrees on VA examination in June 1995.  On VA 
examination in September 1996 range of motion in the right 
knee was described as being from 5 to 140 degrees.  This 
constitutes persuasive evidence that an increased rating for 
loss of motion of the right knee is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  

Range of motion during the September 1996 VA examination 
indicated a noncompensable evaluation for limitation of 
extension to 5 degrees; however, a separate rating for 
arthritis is not warranted.  In general, x-ray findings have 
not been interpreted as revealing arthritis or degeneration 
involving the knee joint.  

In February 1995 the examiner found possible articular 
cartilage chondral deterioration, but specifically noted that 
x-rays showed no deterioration of the joint space.  X-rays 
taken in March 1995 noted no arthritis or degenerative 
changes in the actual knee joint, only finding that there was 
a patella alta.  

Therefore, as the right knee has not been found to be 
manifested by arthritis, a separate rating for arthritis is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see 
VAOPGCPREC 23-97.  

The Board notes that there is no evidence in the record of 
the veteran having ankylosis of the right knee, nonunion or 
malunion of the tibia and fibula, or genu recurvatum as part 
and parcel of his service-connected disability.  X-ray and 
other laboratory studies have never been interpreted as 
revealing such impairments, and service connection has not 
otherwise been granted in this regard.  Therefore, DC's 5256, 
5262, and 5263 are not for application in this decision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  A separate rating 
for a scar is not warranted in this instance because there is 
no documentation of the veteran's right knee having a tender 
and painful scar, a poorly nourished scar that is repeatedly 
ulcerated, or scar that otherwise results in limitation of 
function.  

Nor is there any evidence from the record that the 
appellant's service-connected disability has resulted in 
damage to the nerves that would warrant a separate rating.  
38 C.F.R. § 4.124a (1999).  There is no documentation of 
symptoms or complaints of paralysis, neuritis, or neuralgia 
involving the right knee.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1)(1999).  The Court has held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet.App. 88 (1996).  

However, this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet.App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under § 
3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In this case, the veteran has stated that she lost a job at 
Blockbuster as a result of her right knee disability.  
However since her convalescence period (April 14, 1995 to May 
31, 1995, granted by the Board in August 1997), the record 
shows no indication of her right knee disability resulting in 
an exceptional or unusual disability picture, markedly 
interfering with employment, or requiring frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  In this regard, during the most recent 
VA examination, the veteran reported that she was working in 
a cigarette shop and was sitting most of the time.  
Therefore, the Board finds that referral for extra-schedular 
consideration is not warranted in this instance.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence is in relative equipoise, 
and that the veteran is therefore entitled to the benefit of 
the doubt.  Applying the benefit of the doubt rule, the right 
knee disability warrants an increased evaluation of 20 
percent.  


ORDER

Entitlement to an increased evaluation of 20 percent for a 
right knee disability rated as lateral tracking of patella, 
right knee, status post chondroplasty patellofemoral joint is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

